ALLEN, J.
1. Section 8, Article IV, of the Ohio Constitution, which provides that the “Probate Court shall have jurisdiction in probate and testamentary matters, the appointment of administrators and guardians, the settlement of the accounts of executors, administrators, and guardians, and such jurisdiction in habeas corpus, the issuing of marriage licenses and for the sale of land by executors, administrators, and guardians, and such other jurisdiction, in any county or counties, as may be provided by law,” authorizes the Legislature to extend the jurisdiction of the Probate Court to divorce matters.
2. Under Section 8_, Article IV, of the Ohio Constitution, jurisdiction may be given to the Probate Court in one or more counties which is not conferred in another or other counties.
3. That portion of Section 10496, General Code, which gives litigants in proceedings in divorce, alimony, partition and foreclosure of mortgages in the Probate Courts of certain counties therein named, the right to appeal from the Probate Courts in such counties to the Common Pleas Courts, is unconstitutional as being in conflict with Section 26, Article II, of the Ohio Constitution. (Wallace v. Leiter, 76 Ohio St., 185, approved and followed.)
4. That portion of Section 10496. General Code, which gives litigants in proceedings in divorce, alimony, partition and foreclosure of mortgages in the Probate Courts of certain counties therein named, the right to error proceedings from the Probate Courts of such counties to the Courts of Common Pleas, is a valid enactment, and is not so inseparably united with the appeal provision of Section 10496, General Code, that it is unconstitutional and void.
5. Sectons 10494, 10495 and 10497. General Code, are valid enactments, and not so insep-erably united with the appeal provision of Section 10496 General Code, that they are unconstitutional and void.
(Marshall, CJ., Day, Jones and Matthias, JJ., concur.)